Opinion by
Mr. Justice Elkin,
The learned court below has -given this case such full and intelligent consideration that but little need be said in reviewing it. Appellant is the owner of certain lots abutting on streets originally dedicated to public use by a private owner of the plan of lots. Subsequent to the dedication the plan of lots was incorporated in the city of Pittsburgh and the streets thus dedicated became part of the system of public highways. Portions of these streets after they were taken over by the city were vacated by ordinances duly passed. Appellant contends that the vacating ordinances are invalid because the streets in question never were public highways, and the city therefore had no power to vacate them. The learned court below did not agree with this contention and we concur in the conclusion of the lower court upon this branch of the case. But, assuming that the vacating ordinances are valid, appellant further contends that the vacation of portions of the streets as public highways cannot affect his right as an abutting owner of lots on the streets originally dedicated to have the same kept open, for *278the use and benefit of the lot owners. It is not necessary in the disposition of this case to discuss what the general rule is or should be in snch cases. In the case at bar we have to do only with streets in the city of Pittsburgh and the declared statutory policy of the law relating to the same. The act of June 16, 1836, P. L. 749, provides as follows: “All streets, lanes and alleys within the City of Pittsburgh, if not less than twenty feet in width, which have been laid out, appropriated and opened by private persons for public use or for the use of owners of lots fronting thereon, or which shall be, being of not less than twenty feet in width, hereafter laid out, appropriated and opened as aforesaid, shall for every purpose be deemed, taken and be public highways, as fully as the other public streets within the said city.” In passing upon this question the learned court below said: “As before stated, the act of 1836 is explicit that streets, in plans of private persons, which are of a certain width and have been opened, shall be public highways. This is not simply a declaration that such streets should be public highways; the statute goes much further. It enacts that such streets shall be public highways ‘as fully as other public streets within the said city,’ and, not merely for some purposes, but ‘for every purpose.’ ” What is the meaning of these expressions? They must have been added for some reason. Their use was not necessary to effectuate the purpose of making such streets public highways. That had already been done by appropriate language. To our mind the plain intent of this statute was to abolish all distinctions between streets in Pittsburgh, between those of the city itself and those in private plans, which were above twénty feet in width and were opened to the public use. This was a declaration by the sovereign that thereafter the opened streets of a private plan were to be part of the public works of Pittsburgh, as much so as if the city itself had located and opened them to public use. Such streets were, *279therefore, public highways and the City of Pittsburgh had complete jurisdiction oyer them for all purposes, which the Legislature might commit to it.” We think the learned court below properly interpreted the statute and that it was the intention of the legislature in passing the act in question to abolish distinctions as to streets in the City of Pittsburgh. In other words, it was thus declared as a policy of the law, that streets of the designated width, dedicated to public use by a private owner, should be treated upon the same basis as other streets opened, improved and maintained by the city itself. This means that all streets in said city, those dedicated by a private owner as well as those opened by ordinance, are subject to the control and supervision of city councils. They may be widened, improved or vacated in the manner provided by law when the necessities of the city so require. All subsequent purchasers of lots included in the original plan took title with notice of the declared statutory policy of the law relating to the public highways of the city of Pittsburgh after the passage of the act of 1836. The legislature representing the sovereign authority of the State had the power to declare what streets shall be deemed public highways and what control and supervision shall be exercised over them. It exercised the power by passing the act of 1836 and this is binding upon the public, the municipal authorities and the private lot owners. We agree with all the conclusions reached by the learned court below and think the bill was properly dismissed.
Decree affirmed at cost of appellant.